Title: The Comte de Vergennes to the Commissioners: A Translation, 15 April 1778
From: Vergennes, Charles Gravier, Comte de
To: First Joint Commission at Paris,Adams, John


      
       Versailles, 15 April 1778
      
      I have the honor to return to you the English document and your friend’s letter which you communicated to me through M. de Sartine. Your correspondent is quite right in declaring it undiplomatic toward France and maliciously insidious toward the United States of America. Whichever way one interprets these documents, the intent of alienating your friends from you seems all pervasive. The congress will no doubt know how to avoid a stumbling-block which would make your independence precarious at best.
      I am very sorry, sirs, that I was not at home two days ago, when I had the honor of your visit to present Mr. Adams’ letters of credence. I have the honor to be with a very perfect consideration, sirs, your very humble and very obedient servant.
      
       De Vergennes
      
     